PER CURIAM.
DENIED. See Powell v. Florida Dep’t of Corr., 727 So.2d 1103 (Fla. 1st DCA 1999) (stating that because the proceedings below were civil in nature, the provisions of Florida Rule of Appellate Procedure 9.l40(j) (now rule 9.141(c)) are not applicable). See also Hollingsworth v. Szczecina, 731 So.2d 790, 791 (Fla. 1st DCA 1999) (dismissing untimely civil appeal “without prejudice to [appellant’s] right to seek relief in the trial court by motion pursuant to Florida Rule of Civil Procedure 1.540, requesting that the original order be vacated and a new order entered, such that the right to seek appellate review may be preserved.”).
ROBERTS, C.J., MAKAR, and OSTERHAUS, JJ., concur.